DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 6-7, the recitation “wherein the multi-glazed glass is supported on a single side by the first structural sealant” renders the claim indefinite because it is unclear as to exactly what is being claimed. The recitation can be interpreted in different ways and should be clarified. The broadest reasonable interpretation of the recitation is deemed to mean that the glass has a sealant that supports the glass on one side.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,947,604 to Sylvester.

Regarding claim 1, Sylvester discloses a glass panel support structure that supports multi-glazed glass (5) of which a circumferential edge part is bonded to a frame (1, 14) that frames all sides, the glass panel support structure comprising: a first structural sealant (13 or 20) that bonds an indoor-side glass plate of the multi-glazed glass and the frame over an entire circumference, forming a space between the frame and an outer edge of the first structural sealant (Fig.1 and 7; lower surface of 13 and 20 is spaced from 1), wherein the multi-glazed glass is supported on a single side by the first structural sealant (each sealant 13 or 20 support the glass on a single side); and a spacer (10, 11) provided between glass plates of the multi-glazed glass over the entire circumference, wherein, along a first direction perpendicular to an indoor and outdoor direction of the multi- glazed glass, a position of an inner circumferential surface of the spacer is located on outer circumferential side with respect to position of the inner circumferential surface of the first structural sealant (Fig. 1 and 7; inner surface of 10 is located outside of inner surface of 13/20).  
Regarding claim 2, wherein the inner circumferential surface of the spacer is located on the outer circumferential side with respect to the inner circumferential surface of the first structural sealant (Fig. 1 and 7; inner surface of 10 is located outside of inner surface of 13/20).  
Regarding claim 7, wherein a side surface of the multi-glazed glass on the indoor side is supported by the frame via the first structural sealant (13 or 20), and a space is formed between outer circumferential edge of the multi-glazed glass and the frame (Fig. 1 and 7; outer edge of 5 is spaced from 1). 
Regarding claim 8, wherein the spacer (10, 11) comprises a spacer member (10) and a second structural sealant (11) having a water stop function, and the first structural sealant and the second structural sealant are arranged to overlap each other in the first direction (Fig. 1 and 7; 11 overlaps laterally with 13/20).





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,574,831 B2 to Benes in view of US 9,663,946 B2 to Frederick.
[AltContent: ]
    PNG
    media_image1.png
    500
    696
    media_image1.png
    Greyscale

Regarding claim 1, Benes discloses a glass panel support structure that supports multi-glazed glass of which a circumferential edge part (See Figure above) is bonded to a frame (See Figure above) that frames all sides, the glass panel support structure comprising: a first structural member (See Figure above) that bonds an indoor-side glass plate of the multi-glazed glass and the frame over an entire circumference; forming a space between the frame and an outer edge of the first structural sealant (arrow is defined as “spaced”; area has been shaded; see figure above), wherein the multi-glazed glass is supported on a single side by the first structural member (See Figure above); and a spacer (See Figure above) provided between glass plates (See Figure above) of the multi-glazed glass over the entire circumference, wherein, along a first direction (See Figure above) perpendicular to an indoor and outdoor direction of the multi-glazed glass, a position of an inner circumferential surface of the spacer (See Figure above) is located on outer circumferential side (See Figure above) with respect to position of the inner circumferential surface of the first structural member (See Figure above).  
Benes does not specifically disclose wherein the first structural member is a sealant.
Frederick discloses providing the window assembly with a sealant (68, Fig.9) between the glass plate and the frame of the assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a structural sealant to the assembly of Benes between the glass plate and the frame as taught by Frederick so to ensure the glass window structure remains supported to the frame as well as seals the window assembly from intrusion of moisture, dirt, etc. Applying sealants between a glass plate of a window assembly and the frame is notoriously well known in the art.
Regarding claim 2, Benes discloses wherein the inner circumferential surface of the spacer is located on the outer circumferential side with respect to the inner circumferential surface of the first structural sealant (See Figure above).  
Regarding claim 3, Benes discloses wherein, on the inner circumferential surface of the first structural sealant, a backup material (See Figure above) is provided, and, along the first direction, the inner circumferential surface of the spacer is located on outer circumferential side with respect to a boundary surface between the first structural sealant and the backup material (See Figure above).  Frederick also discloses a back-up material (54, Fig.9)
Regarding claim 4, Frederick discloses wherein the first structural sealant is filled from an outer circumferential edge of the multi-glazed glass to an outer circumferential edge of the backup material along the first direction (68 abuts 54, Fig.9).  
Regarding claim 5, wherein the first structural material and the backup material are provided over entire circumference of circumferential edge part of the multi-glazed glass (provided to space and seal the window system and there are located around the circumference of the window).  
Regarding claim 6, wherein the first structural member is spaced apart from a glass support surface of the frame in the first direction (See figure above), and the glass support surface supports circumferential edge part of the multi-glazed glass (See Figure above; Also figure 4 shows a spacer between the window and the support surface).  
Regarding claim 7, Benes in view of Frederick discloses wherein a side surface of the multi-glazed glass on the indoor side is supported by the frame via the first structural sealant, and a space is formed between outer circumferential edge of the multi-glazed glass and the frame (See figure above; also See Frederick).

Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that Sylvester teaches a sealant 13 that is coated on opposing sides of the glass panel. This is not found to be persuasive. Sylvester discloses two structural sealants, specifically sealant (13) is applied between glass (9) and frame member (14) and sealant (20) which is applied between frame trim (6) and glass (4). Therefore, either one of the sealants 13 or 20 can be construed as the first structural sealant. Sealant 13 supports the glazing panel on a single side and sealant 20 supports the glazing panel on a single side. Sylvester teaches each and every limitation of the claim as recited. Applicant continues to argue the rejection by using the term “only” which is not in the claim and which also does not appear to be supported by the disclosure as originally filed.
Referring to the rejection under Benes in view of Frederick, Applicant argues that Benes does not teach a “space between the frame and the outer edge of the first structural sealant”. This is not found to be persuasive. To better show the teaching, the above figure has been shaded to show a space formed between an outer edge of the structural element and the frame. 
Applicant further argues that it is obvious that the component labeled as the backup material is actually the sealant, and the component labeled as the sealant is a spacer, and is not a sealant at all. Applicant proceeds provide reasoning such as injection path, the adhesive touching multiple frame parts, etc. This is not found to be persuasive. It is unclear how Applicant arrives at this interpretation since Benes is in fact silent as to what the materials are but Frederick sufficiently teaches the arrangement of a structural sealant and a backup material. The combination of Benes and Frederick clearly teach the invention as claimed.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635